Citation Nr: 1703553	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, left knee.

2. Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, right knee.

3. Entitlement to a rating in excess of 10 percent for residuals of a right elbow injury. 


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1975 to July 1986.  This case comes before the Board of Veterans' Appeals (Board) from a Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) rating decision in January 2011 that, (1) granted service connection for right cubital tunnel syndrome as secondary to the Veteran's service connected disability of residuals of a right elbow injury, (2) increased the rating for residuals of a right elbow injury from noncompensable to compensable (0 percent to 10 percent), effective July 21, 2010, (3) increased the rating for retropatellar pain syndrome, right knee from noncompensable to compensable (0 percent to 10 percent), effective July 21, 2010, and (4) continued a 10 percent rating for retropatellar pain syndrome, left knee.  The Veteran has only appealed the issues of entitlement to a rating in excess of 10 percent for residuals of a right elbow injury, entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, right knee, and entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, left knee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development of the record is necessary to meet VA's duty to assist the Veteran in developing evidence to substantiate his claim.  See 38 C.F.R. § 3.159 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA examination to be adequate, the examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

Private treatment records from July 2009 to May 2010 show the Veteran reporting his legs "giving way a lot," the use of a cane to walk, and the use of knee pad braces.

On September 2010 VA examination, which examined both the Veteran's right elbow and both of his knees, the Veteran reported having flare-ups of his right elbow and for each of his knees.  For his right elbow, he reported severe flare-ups, occurring weekly, caused by unknown factors, lasting one to two days, and relieved by pain medication.  He reported that during these flare-ups "his activities are more limited than usual," and he limits lifting or carrying things.  For his left knee, he reported moderate flare-ups, occurring weekly, caused by unknown factors, lasting two to three days, and relieved by pain medication.  He reported that during these flare-ups he limits walking and standing.  For his right knee, he reported moderate flare-ups occurring weekly, caused by unknown factors, lasting one to two days, and relieved by pain medication.  The examiner did not provide opinions on the Veteran's range of motion during flare-ups for his right elbow, left knee, or right knee, or provide an explanation on why such opinion is not feasible.

The record reflects that the Veteran has a history of flare-ups of his right elbow, left knee, and right knee disabilities.  However, the VA examiners did not adequately address this history, in particular whether the Veteran experiences additional functional limitation during such flare-ups, as required by relevant law.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the . . . joint exhibits weakened movement, excess fatigability, or incoordination . . . .  [T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination."  8 Vet. App. 202, 207 (1995).  Moreover, "when discussing the [veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In this case, September 2010 examiner did not provided the necessary level of detail for adjudication purposes.  Accordingly, these examinations are inadequate and a new VA examination and opinion must be obtained.  Barr, 21 Vet. App. 303, 311 (2007).

Additionally, the U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that while the September 2010 VA examination shows objective evidence of join pain on active motion for the Veteran's right elbow, left knee, and right knee, the examination does not fully comport with the requirements of Correia.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, new VA examination for the Veteran's right elbow, left knee, and right knee must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.




Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected right elbow, left knee, and right knee disabilities from May 2010, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of right elbow, left knee, and right knee disabilities.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to describe any flare-ups that he currently experiences of his right elbow, left knee, or right knee, or that he has experienced at any time during the claims period (since July 2009).  He should state the frequency and severity of his flare-ups, and the examiner must opine as to the additional functional limitation caused by any reported flare-ups.  All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, including active and passive motion and weight-bearing, with notation of any further limitations due to factors such as pain, weakness, fatigue, incapacitating episodes, etc.).  All findings should be described in detail.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


